State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 21, 2016                    521892
________________________________

In the Matter of STEVEN MAKAS,
                    Petitioner,
      v

DONALD VENETTOZZI, as Acting                MEMORANDUM AND JUDGMENT
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   February 23, 2016

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Lynch, JJ.

                             __________


     Steven Makas, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the determination has been administratively reversed,
all references thereto have been expunged from petitioner's
institutional record and the mandatory $5 surcharge will be
refunded to his inmate account. As the record does not reflect
that any loss of good time was imposed, petitioner has received
                              -2-                  521892

all the relief to which he is entitled and the petition must be
dismissed as moot (see Matter of Kagan v Lewin, 134 AD3d 1386,
1386 [2015]).

     Lahtinen, J.P., McCarthy, Egan Jr. and Lynch, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court